                                                                  Case 8:20-bk-10143-TA             Doc 240 Filed 06/26/20 Entered 06/26/20 16:20:12                             Desc
                                                                                                     Main Document     Page 1 of 2


                                                                  1   William N. Lobel (CA Bar No. 93202)
                                                                      Ira D. Kharasch (CA Bar No. 109084)
                                                                  2   Erin Gray (CA Bar No. 157658)
                                                                      PACHULSKI STANG ZIEHL & JONES LLP                                              FILED & ENTERED
                                                                  3   650 Town Center Drive, Suite 1500
                                                                      Costa Mesa, California 92626
                                                                  4   Telephone: (714) 384-4740                                                             JUN 26 2020
                                                                      Facsimile: (714) 384-4741
                                                                  5   E-mail: wlobel@pszjlaw.com
                                                                               ikharasch@pszjlaw.com                                                   CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                       Central District of California
                                                                  6            egray@pszjlaw.com                                                       BY deramus DEPUTY CLERK


                                                                  7   Attorneys for Debtor and Debtor-in-Possession,
                                                                      Bridgemark Corporation
                                                                  8

                                                                  9                                   UNITED STATES BANKRUPTCY COURT

                                                                 10                                    CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                                SANTA ANA DIVISION
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   In re:                                                     Case No.: 8:20-bk-10143-TA
                                        COSTA MESA, CALIFORNIA




                                                                 13                                                              Chapter 11
                                          ATTORNEYS AT LAW




                                                                      BRIDGEMARK CORPORATION,1
                                                                 14                                                              ORDER GRANTING MOTION FOR ORDER
                                                                                 Debtor and Debtor-in Possession.                APPROVING SETTLEMENT TERM SHEET
                                                                 15                                                              BETWEEN THE DEBTOR, ROBERT J.
                                                                                                                                 HALL AND PLACENTIA DEVELOPMENT
                                                                 16                                                              COMPANY, LLC
                                                                 17                                                             Hearing:
                                                                                                                                Date     June 24, 2020
                                                                 18                                                             Time:    10:00 a.m.
                                                                                                                                Place:   Courtroom 5B
                                                                 19                                                                      411 West Fourth Street
                                                                                                                                         Santa Ana, CA 92701-4593
                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27
                                                                      1
                                                                 28     The Debtor’s last four digits of its taxpayer identification number are (1669). The headquarters and service address for
                                                                      the above-captioned Debtor is 17671 Irvine Blvd., Suite 217, Tustin, CA 92780.
                                                                                                                                -1-
                                                                      DOCS_LA:330447.1 10804/002
                                                                  Case 8:20-bk-10143-TA            Doc 240 Filed 06/26/20 Entered 06/26/20 16:20:12          Desc
                                                                                                    Main Document     Page 2 of 2


                                                                  1           A hearing was held on June 24, 2020, at 10:00 a.m. before the Honorable Theodor C. Albert,

                                                                  2   United States Bankruptcy Judge for the Central District of California, in Courtroom 5B located at

                                                                  3   411 West Fourth St., Santa Ana, CA, on the Debtor’s Motion for Order Approving Settlement Term

                                                                  4   Sheet Between the Debtor, Robert J. Hall and Placentia Development Company, LLC filed June 3,

                                                                  5   2020 as Docket No. 221 (“Motion”). Appearances were made as noted on the record.

                                                                  6           The Court having read and considered the Motion, heard the statements of counsel, noted the

                                                                  7   lack of opposition and with good cause shown,

                                                                  8           IT IS ORDERED:

                                                                  9           1.       The Motion is granted in its entirety.

                                                                 10

                                                                 11                                                      ###
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19
                                                                 20

                                                                 21

                                                                 22

                                                                 23
                                                                        Date: June 26, 2020
                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                                                                         -2-
                                                                      DOCS_LA:330447.1 10804/002
